Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 (and therefore claims 1-3) is/are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In regard to claim 1, it is unclear if the language “does not contact said surface on said distal end” in line 12 of the claim is included in the “adapted” statement.  Please clarify the claim language so it is clear the apparatus is not being claimed relative to the human body.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikeda (20050102039A1).

In regard to claim 1, Ikeda discloses an apparatus for attaching a transfemoral prosthetic to a user's residual leg wherein said residual leg has a circumference, a medial aspect on said circumference, a front aspect on said circumference, a lateral aspect on said circumference, a back aspect on said circumference, a distal end above where a knee would be and wherein said distal end has a surface, a proximal end at a hip area, a first length defined between said distal end and said proximal end on said medial aspect, a second length defined between said distal end and said proximal end on said lateral aspect (this all describes a transfemoral residual limb), said apparatus comprising: 
a medial segment 3 having a top, a bottom, a length between said top and said bottom, and adapted to be positioned on said user said medial aspect on said circumference along said first length (fig 1) and wherein said bottom (distal end of 3) is adapted to extends past said distal end and does not contact said surface on said distal end (The distal end of 3 is capable of extending past the distal end of the limb depending on the residual limb length of the user.  Some person’s residual limb will be shorter than the length of 3.  Further, since 3 does not have a distal cap or cup, the medial segment is unable to contact said distal end of the residual limb); 
a lateral segment 4 having a top, a bottom, a length between said top and said bottom and adapted to be located on said user lateral aspect on said circumference along said second length (fig 1, 17); 
a first connector (proximal set of straps off of 4 in figure 1) for connecting said medial segment 3 to said lateral segment 4 across said front aspect on said circumference (figure 1); 
a second connector (distal straps off of 4, figure 1) for connecting said medial segment to said lateral segment 4 along said back aspect on said circumference (figure 1, connects along both the anterior and posterior segments); 
a mounting point for an attachment located on said bottom of said medial segment (see in figure 3, where the pylon is attached to 3 on the bottom of the segment.  Does the applicant mean bottom or distal?);
 and wherein said apparatus is adapted to not contact said surface on said distal end of said user's residual leg (As shown in figure 17, the apparatus does not contact the distal surface of the residual limb).  
In regard to claim 2, Ikeda discloses the apparatus of Claim 1 and further discloses said first connector (proximal strap) has an adjustable length for tightening and loosening said medial segment and said lateral segment around said residual leg circumference (see adjustable buckles in figure 8).  
In regard to claim 3, Ikeda discloses the apparatus of Claim 1 and further discloses said second connector (distal strap) has an adjustable length for tightening and loosening said medial segment and said lateral segment around said residual leg circumference. (see adjustable buckles in figure 8)


    PNG
    media_image1.png
    984
    881
    media_image1.png
    Greyscale


Response to Arguments
	In regard to the 101 rejection of claims 1, 4-5, 8-9, 12, 15 and 18, cancellation of claims 4-5, 8-9, 12, 15 and 18 renders those rejections moot.  Regarding claim 1, the amendment has overcome one instance of this issue in claim 1, however an instance of the 101 issue is still present as noted above.
	In regard to the 112b rejection of claims 4, 12, and 18, the rejections are moot in view of cancellation of the claims.
	In regard to the 102(a)(2) rejection of claims 1 and 5 as anticipated by Alley (2014/0121783A1), cancellation of claim 5 renders the rejection moot.  Regarding claim 1, the arguments are directed towards amendments which have been addressed above.
	In regard to the 103(a) rejection of claims 2-3, 6-7, 10-11 and 16-17 as unpatentable over Alley in view of Hurley (2013/0123940A1), the cancellation of claims 6-7, 10-11 and 16-17 renders the rejections moot.  Regarding claims 2-3, the arguments are all directed toward new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claims 9, 13, 15 and 19 as unpatentable over Alley, the rejections are moot in view of cancellation of the claims.
In regard to the 103(a) rejection of claims 14 and 20 as unpatentable over Alley in view of Einarsson (7762973B2), the rejections are moot in view of cancellation of the claims.
In regard to the 103(a) rejection of claims 5 and 8 as unpatentable over Bache (2014/0005798A1), the rejections are moot in view of cancellation of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774